Citation Nr: 1333999	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-27 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a groin/quadriceps condition.

2.  Entitlement to service connection for a neck condition (claimed as residual neck pain from gunshot wound and scars).

3.  Entitlement to service connection for a left shoulder condition.

4.  Entitlement to a compensable initial disability rating for scar, status-post gunshot wound to the neck.

5.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder strain.

6.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 through July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD, effective from July 28, 2009, and assigned a 10 percent initial disability rating.  In a timely March 2010 Notice of Disagreement (NOD), the Veteran expressed disagreement with the assigned initial disability rating.  After a Statement of the Case (SOC) was issued in June 2010, the Veteran perfected his appeal in July 2010, via VA Form 9 substantive appeal.

In his substantive appeal, the Veteran requested that a hearing, to be held before a Board member, be scheduled in his appeal.  In a June 2013 letter provided by the Veteran's representative, the Veteran withdrew his hearing request.  Neither the Veteran nor his representative has made a renewed request for a hearing.


FINDINGS OF FACT

1.  In a May 2013 letter, the Veteran advised that he wished to withdraw his appeal of the denials of service connection for a groin/quadriceps condition, neck condition, and left shoulder condition, and of higher initial disability ratings for service-connected neck scar and right shoulder strain.

2.  Prior to September 9, 2011, the Veteran's PTSD was manifested by symptoms which included mood disturbances marked by outbursts of anger; anxiety, particularly among crowds and loud noises; suspiciousness, evidenced by hypervigilence; chronic sleep disturbance marked by nightmares; and depression , as evidenced by reported crying spells.

3.  From September 9, 2011, the Veteran's PTSD was manifested by mood disturbances evidenced by crying spells and escalating anger marked by violent episodes in which the Veteran threw objects and lashed physically at walls and objects; blunted affect; memory impairment that caused the Veteran to be forgetful in completing his tasks at home and at work; impaired judgment and insight; impaired impulse control, as evidenced by reported episodes in which he punched holes in the wall and put his hand through the windshield of his car; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The Veteran's substantive appeal as to the issue of entitlement to service connection for a groin/quadriceps condition is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2012).

2.  The Veteran's substantive appeal as to the issue of entitlement to service connection for a neck condition (claimed as residual neck pain from gunshot wound and scars) is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2012).

3.  The Veteran's substantive appeal as to the issue of entitlement to service connection for a left shoulder condition is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2012).

4.  The Veteran's substantive appeal as to the issue of entitlement to a compensable initial disability rating for scar, status-post gunshot wound to the neck is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2012).

5.  The Veteran's substantive appeal as to the issue of entitlement to an initial disability rating in excess of 10 percent for right shoulder strain is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2012).

6.  The criteria for an initial disability rating of 30 percent for PTSD have been met for the period before September 9, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).

7.  The criteria for an initial disability rating of 50 percent for PTSD have been met for the period from September 9, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the issue concerning the Veteran's entitlement to a higher initial disability rating for PTSD, a pre-rating letter mailed to the Veteran in October 2009 provided notice of the information and evidence needed to substantiate his claim for service connection.  This notification would also apply to the "downstream" issue of entitlement to a higher initial disability ratings for that disability.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice concerning the issues of service connection for prostate cancer residuals was legally sufficient, VA's duty to notify as to the issue of entitlement to a higher initial disability rating for that disability has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, VA treatment records, claims submissions, lay statements, and arguments from his representative have been associated with the record.  A VA examination to assess the nature, etiology, and severity of his PTSD was performed in November 2009.

As will be discussed in greater detail below, the Veteran did report the symptoms associated with his PTSD during ongoing VA treatment visits through 2013.  Indeed, the Veteran's statements during treatment did portray a worsening of his symptoms since the November 2009 VA examination.  Generally, when there is credible evidence of a worsening since the last VA examination, the appropriate course is to remand the case for a new examination to obtain an accurate picture of the current severity of the disability at issue.  Here, however, the Board notes that the symptoms discussed by the Veteran and contemplated by the rating criteria are entirely the type of symptoms that are observable by a lay person.  Under these circumstances, the Board finds that the Veteran's description of his symptoms is sufficient to provide an accurate and fully informed view of the severity of his PTSD, and that remanding the case for a new examination would only needlessly delay adjudication of the claim.


II.  Issues Withdrawn by the Veteran

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2012).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2012).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2012).

In his March 2010 NOD, the Veteran expressed disagreement with the RO's denials of service connection for a groin/quadriceps condition, neck condition, and a left shoulder condition, as well as the initial disability ratings assigned for service-connected neck scar and right shoulder strain.  However, in a May 2013 letter, the Veteran advised that he wished to withdraw his appeal as to these issues.  The Board finds that the May 2013 letter qualifies as a valid withdrawal.  See 38 C.F.R. § 20.204.

Therefore, there remains no allegation of error of fact or law for appellate consideration as to the issues of entitlement to service connection for a groin/quadriceps condition, neck condition, and a left shoulder condition, as well as the issues of entitlement to higher initial disability ratings for service-connected neck scar and right shoulder strain.  Accordingly, the Veteran's appeal as to those issues is dismissed.

II.  Initial Disability Rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the rating being appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

For all periods relevant to this appeal, the Veteran's PTSD has been rated in accordance with 38 C.F.R. § 4.130, DC 9411, which provides the rating criteria specifically for PTSD.  DC 9411 requires that PTSD be rated under the General Rating Formula for Mental Disorders (General Formula).

Under the General Formula, a 10 percent disability rating is assigned where the evidence shows that PTSD has resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is appropriate where the evidence shows that PTSD is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (i.e., forgetting names, directions, and recent events).

A 50 percent disability rating encompasses PTSD that is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is appropriate for PTSD that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is assigned where PTSD is productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

The relevant evidence includes a November 2009 VA examination, during which the Veteran reported that he had been having ongoing psychiatric symptoms since 2005, which included nightmares; fear of the dark; labile emotions; intense distress at being among loud noises and large crowds; being jittery and jumpy at sudden loud noises; avoidance of stimuli associated with trauma; crying spells upon stimuli that remind him of his combat experiences; diminished interest and participation in activities; dislike of leaving his home; and hypervigilence marked by a constant awareness of his surroundings while he was walking down the street.  A mental status examination performed at that time was grossly normal despite the symptoms reported by the Veteran.  Apparently tracking the language contained under the General Formula's stated criteria for a 10 percent disability rating, the examiner opined that the symptoms reported by the Veteran were mild or transient, but resulted in social and occupational impairment marked by decrease in work efficiency and occupational impairment, but only during periods of significant stress.  A Global Assessment of Functioning (GAF) Scale score of 85 was assigned.

During VA treatment in September 2011, the Veteran reported that he was feeling angry all of the time or crying for no reason.  He also reported escalating symptoms of nightmares, crying, physically lashing out, throwing objects, and having verbal altercations with his spouse.  In describing these altercations, he stated that his spouse backed away from him when he approached her and, although he denied hitting her, stated that he threw objects toward her and had anger outbursts.  Overall, the Veteran stated that his symptoms were getting "a lot worse" and that his spouse had given him the ultimatum of getting help or else she would leave him.  Mental status examination performed at that time revealed irritable and anxious mood and blunted affect.  Speech was sparse but remained relevant and coherent.  The mental status examination was otherwise grossly normal.  A GAF score of 50 was assigned.

During VA treatment in November 2011, the Veteran continued to report having anger management issues and admitted to yelling, punching holes in walls, and smashing his hand through the windshield of their car.  During neuropsychiatric evaluation later that month, he continued to report symptoms similar to those noted during his September 2011 treatment, and additionally, reported memory problems marked by forgetting to complete chores, forgetting conversations, and forgetting to submit weekly reports at work.  He also reported ongoing sleep disturbance marked by sleeping two to four hours at night and having nightmares three or four times per week.  He also reported having intrusive thoughts about Iraq several times per day; having diminished control over his emotions with crying spells that were triggered by reminders of his Iraq service; flashbacks triggered by fireworks; and avoidance of crowds and social activities.  Socially, he stated that he had been married to his spouse for a year and a half, but that his spouse expressed concerns about his anger.  He stated that he was attending school and was making good grades with anticipated graduation in May 2012 with a degree in information security.

During subsequent treatment in December 2012, the Veteran reported essentially the same symptoms as noted above, but in addition, reported having periods where he felt "sped up" during which he felt that he had a decreased need for sleep and had increased activity and impulsivity.  The treating psychiatrist noted that the Veteran was short, guarded, and terse in his replies and that short term memory problems were demonstrated.  The Veteran stated that he was taking online college courses.  Socially, he related that his marriage was "deteriorating," apparently due to his ongoing anger issues.  Mental status examination performed at that time revealed irritable and depressed mood and affect, limited insight, and only fair judgment.  A GAF score of 55 was assessed.

During VA treatment in March 2013, the Veteran continued to report marital problems associated with his ongoing psychiatric symptoms.  Mental status examination was essentially unchanged, however, a higher GAF score of 63 was assigned.

The evidence shows that, prior to September 2011, the symptomatology associated with the Veteran's PTSD met the criteria for a 30 percent disability rating, but no more, under the General Formula.  In that regard, and as noted in the November 2009 VA examination report, the Veteran's PTSD was manifested by symptoms which include mood disturbances marked by outbursts of anger; anxiety, particularly among crowds and loud noises; suspiciousness evidenced by hypervigilence shown by the Veteran's description of being attuned to his surroundings while walking down the street; chronic sleep disturbance marked by nightmares; and depression, as evidenced by reported crying spells.  The Board notes, however, that the mental status examination performed during the November 2009 VA examination was essentially normal and was not indicative of symptoms associated with a disability rating higher than 30 percent.  Indeed, the Veteran also did not report symptoms associated with a higher rating.

For the period from September 9, 2011, the evidence shows that the Veteran's PTSD was productive of symptomatology that is consistent with a 50 percent disability rating, and no more, under the General Formula.  In that regard, the Veteran's PTSD was manifested by mood disturbances evidenced by crying spells and escalating anger marked by violent episodes in which the Veteran threw objects and lashed physically at walls and objects.  The evidence also shows that the Veteran had a blunted affect, memory impairment that caused the Veteran to be forgetful in completing his tasks at home and at work, and impaired judgment and insight.  Overall, the Veteran's symptoms affected his family relationships at home, as the Veteran's anger problems caused friction between the Veteran and his spouse.

Certainly, the evidence since September 9, 2011 indicates that the Veteran experienced periods of impaired impulse control, as evidenced by reported episodes in which he punched holes in the wall and put his hand through the windshield of his car.  Nonetheless, the overall symptomatology associated with the Veteran's PTSD does not meet the criteria for a rating higher than 50 percent.  In that regard, the evidence does not show that the Veteran experienced outright inability to establish and maintain social and work relationships.  Toward that end, the Board notes that the Veteran remained married to his spouse and was seeking treatment at least in part in response to an ultimatum given by his spouse to either seek treatment or else she would leave.  Further, the evidence shows that the Veteran was able to attend college courses toward an undergraduate degree and that he was able to maintain good grades despite his demonstrated symptoms.  In general, the evidence does not support the conclusion that the Veteran's PTSD was manifested by any symptoms, other than impaired impulse control, which are associated with a disability rating higher than 50 percent under the General Formula. 

The Board also notes that the overall evidence indicates falling GAF scores ranging from 85 during the November 2009 VA examination to 50, as assessed during VA treatment in September 2011.  The Board also notes that, for the period from September 9, 2011 through the present, the Veteran's GAF scores rose from 50 to 63, as noted during VA treatment in March 2013.  In assessing the degree of psychiatric disability, GAF scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, a GAF score ranging from 81 to 90 is indicative of absent or minimal symptoms (e.g., mild anxiety before the exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, and having no more than everyday problems or concerns (e.g., an occasional argument with family members).  For completeness, the Board notes that a GAF score falling in the range of 71 to 80 denotes a disorder where, if some symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument); no more than a slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score in the range of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well while having some meaningful interpersonal relationships.  A GAF score falling in the range of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The Board admonishes that GAF scores are not conclusively dispositive as to a veteran's level of psychiatric impairment.  Rather, GAF scores are merely parts of a whole body of evidence that must be and has been considered in arriving at a decision.

Overall, the high GAF score of 85 assigned during the November 2009 VA examination, although seemingly incongruent with the assignment of a 30 percent disability rating, does not appear to accurately reflect the Veteran's level of functioning at that time, in view of the symptoms and functional impairment reported by the Veteran during that examination.  Indeed, it is unclear from the examiner's report as to what bases the examiner used to arrive at the assessed GAF score of 85.  Under the circumstances, in assessing the severity of the Veteran's PTSD prior to September 9, 2011, the Board assigns far greater probative weight to the subjective complaints and objective findings noted in the VA examination report than it does to the assigned GAF score.  With regard to the period from September 9, 2011, the ranged GAF scores from 50 to 63 appear to accurately reflect the Veteran's symptoms and overall level of social and occupational functioning, and indeed, appear to be consistent with the criteria for a 50 percent disability rating for that period under the General Formula.

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the record does not show that the severity of the Veteran's PTSD is so exceptional or unusual such as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran's PTSD presents an exceptional disability picture that renders inadequate the available schedular ratings.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher disability ratings are available under the General Formula; however, the Veteran's PTSD is not productive of a symptomatology that is consistent with the assignment of higher disability ratings than those contemplated and awarded here.  As such, it cannot be said that the available schedular ratings for the Veteran's PTSD are inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected PTSD, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings, beyond those already provided, are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for further staged disability ratings in connection with the Veteran's PTSD.

Accordingly, the Board finds that the Veteran's symptomatology is consistent with a 30 percent disability rating under DC 9411 for the period before September 9, 2011, and, a 50 percent disability rating for the period from September 9, 2011.  To that extent, this appeal is granted.


ORDER

The Veteran's appeal as to the issue of entitlement to service connection for a groin/quadriceps condition is dismissed.

The Veteran's appeal as to entitlement to service connection for a neck condition (claimed as residual neck pain from gunshot wound and scars) is dismissed.

The Veteran's appeal as to entitlement to service connection for a left shoulder condition is dismissed.

The Veteran's appeal as to entitlement to a compensable initial disability rating for scar, status-post gunshot wound to the neck, is dismissed.

The Veteran's appeal as to entitlement to an initial disability rating in excess of 10 percent for right shoulder strain is dismissed.

Entitlement to a 30 percent initial disability rating, and no more, for PTSD, for the period before September 9, 2011, is granted subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a 50 percent initial disability rating, and no more, for PTSD, for the period from September 9, 2011, is granted subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


